In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3240 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DEREK ORTIZ, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 10 CR 187 — Matthew F. Kennelly, Judge. 
                     ____________________ 

   SUBMITTED MARCH 15, 2016— DECIDED MARCH 28, 2016 
                ____________________ 

   Before POSNER, KANNE, and ROVNER, Circuit Judges. 
   POSNER, Circuit Judge. This appeal is a sequel to one of the 
four appeals decided by us in United States v. Thompson, 777 
F.3d 368 (7th Cir. 2015). The appellant, Derek Ortiz, had been 
sentenced to prison for 135 months for three bank robberies. 
His  appeal  did  not  challenge  his  prison  sentence,  but  only 
the conditions of supervised release imposed by the district 
judge.  We  reversed  the  judge’s  supervised‐release  rulings, 
see  id.  at  378–80,  and  remanded  for  full  resentencing.  On 
2                                                      No. 15‐3240 


remand the judge reimposed the 135‐month prison sentence 
(though  without  explanation  he  said  that  Ortiz’s  “total  sen‐
tence  is  131  months”)  but  altered  the  conditions  of  super‐
vised release. Ortiz has again appealed, challenging some of 
those conditions.  
    A  preliminary  objection  is  to  the  judge’s  failure  at  the 
sentencing hearing to specify the term of supervised release. 
He had specified three years at the first sentencing hearing, 
and the three‐year term is repeated in his written but not his 
oral sentence on remand. The oral sentence controls, but giv‐
en  that  the  judge  had  specified  three  years  when  imposing 
sentence in the first round of this litigation the parties doubt‐
less  assumed  that  the  length  of  supervised  release  would 
again be three years; the judge said that he thought his pre‐
vious sentence (regarding prison term) had been appropriate 
and  that he  was  going to impose it “again.” We’ll also  skip 
over  the  mandatory  conditions  imposed  on  the  defendant, 
since the judge was required to impose them. 
    The  judge  imposed  18  discretionary  conditions.  Most  of 
these  are  unexceptionable  (including  one  challenged  by  the 
defendant—that he obtain his probation officer’s permission 
to borrow money unless he is in compliance with his restitu‐
tion obligations), but some are questionable. We quote these 
from the written judgment, because it is slightly clearer than, 
and generally if not entirely consistent with, the judge’s oral 
statement of the conditions at the second sentencing hearing. 
When  there  is  a  conflict  between  the  oral  and  the  written 
judgment, the former of course controls. United States v. Per‐
ry, 743 F.3d 238, 242 (7th Cir. 2014). 
    Ortiz  doesn’t  challenge  all  the  conditions  that  we  ques‐
tion. But since as we’re about to show the case has to be re‐
No. 15‐3240                                                          3 


manded  because  of  errors  in  some  of  the  conditions  that 
were challenged, we’ll address errors in the others as well in 
order to prevent confusion in the district court on remand.  
    The  first  of  the  questionable  conditions  requires  the  de‐
fendant  to  “seek,  and  work  conscientiously,  at  lawful  em‐
ployment”  (or  pursue  a  course  of  study  equipping  him  for 
such  work,  but  that  part  of  the  condition  is  proper).  The 
problem with the quoted portion of the condition is that read 
literally it requires him to work even if he can’t find a job. As 
an ex‐con he may, however conscientiously he seeks produc‐
tive  employment,  be  unable  to  persuade  any  employer  to 
hire him. This condition needs to be reworded. 
    Another poorly worded condition requires the defendant 
to “remain within the jurisdiction where [he] is being super‐
vised,  unless  granted  permission  to  leave  by  the  court  or  a 
probation  officer.”  There  is  no  definition  of  “jurisdiction,” 
and no reason to think that the defendant would understand 
what it meant and, if he correctly understood it to denote a 
geographical area, what the boundaries of that area are. 
    Another  questionable  condition  permits  a  probation  of‐
ficer to visit the defendant at any reasonable time at home, at 
work, or at any other reasonable location specified by a pro‐
bation  officer.  It’s  not  clear  that  allowing  the  probation  of‐
ficer to visit the defendant at work is a good idea. A stranger 
entering the workplace will usually be asked why he’s there, 
and  when  the  employer  or  the  other  employees  learn  that 
he’s a probation officer they may doubt the wisdom of con‐
tinued employment of someone they’ve discovered from the 
officer’s  visit  is  a  convicted  criminal  under  continued  gov‐
ernment  supervision.  One  needs  to  distinguish,  however, 
between  the  probation  officer’s  visiting  the  defendant  at 
4                                                       No. 15‐3240 


work,  and—what  is  far  less  objectionable—visiting  the 
workplace to verify with management that the defendant is 
indeed  employed  there.  A  further  objection  to  the  visit‐in‐
the‐workplace  condition  is  that  it  was  stated  differently  in 
the  judge’s  oral  sentence:  omitted  was  any  reference  to  any 
other  “reasonable  location”  that  the  probation  officer  might 
pick. 
    Still another questionable condition provides that “if un‐
employed after the first 60 days of supervision, or … for 60 
days after termination or lay‐off from employment,” the de‐
fendant  must  “perform  at  least  20  hours  of  community  ser‐
vice  per  week  at  the  direction  of  the  U.S.  Probation  Service 
until  gainfully  employed,”  though  “the  amount  of  commu‐
nity service shall not exceed 200 hours.” The numbers seem 
arbitrary. It’s not easy for ex‐cons (especially bank robbers!) 
to obtain gainful employment; it may often take them more 
than  60  days,  and  having  to  perform  20  hours  or  more  of 
community service—for the condition requires  “at least”  20 
hours a week of such service—may eat significantly into job 
hunting.  And  one  would  like  to  know  what  “community 
service” encompasses. Furthermore, the 20‐hour figure is in 
conflict  with  the  judge’s  oral  sentence,  which  specified  15 
rather  than  20  hours  as  the  minimum  amount  of  time  re‐
quired to be devoted to community service if the defendant 
is not gainfully employed. Requiring volunteer work may be 
a good way to keep probationers gainfully occupied so that 
they do not get into trouble, and it may also help probation‐
ers  demonstrate  their  employability  and  network  with  po‐
tential employers. But it is important for the judge to explain 
why the number of hours he chose creates a proper balance 
between the benefits and the burdens of community service. 
No. 15‐3240                                                      5 


    The  problems  we’ve  identified  with  the  conditions  of 
supervised release imposed by the sentencing judge require 
that  he  reconsider  the  conditions.  We  therefore  vacate  the 
sentence and remand for resentencing.